Citation Nr: 0619781	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran had active service from September 1967 to August 
1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claim for service connection for PTSD.  In May 
2004, the veteran testified in a personal hearing before the 
Decision Review Officer (DRO).


FINDINGS OF FACT

1.  The veteran did not engage in combat. 

2.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately the veteran's 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2003 letter informed the veteran that 
additional information or evidence was needed to support the 
claim and asked the veteran to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that the 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not applicable.

To establish service connection for PTSD, the veteran must 
submit medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The veteran contends that he suffers from PTSD as a result of 
various stressors experienced during active service.  These 
stressors include: continuous in-service harassment during 
basic training such as being ordered to fire his rifle with 
his tongue in the breech; witnessing a fellow soldier being 
run over by a tank; being treated with scorn upon his return 
to the United States; and being assaulted and stabbed by a 
group of angry soldiers.

VA medical evidence dated after the veteran had been 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. § 
3.304(f), because it shows that a VA doctor diagnosed the 
veteran as having PTSD in December 2003, as a result of the 
same stressful incidents reportedly experienced during 
service.  Having submitted a diagnosis of PTSD and competent 
medical evidence linking PTSD to claimed in-service 
stressors, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

Since the veteran did not engage in combat with the enemy, 
his stressors cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of those stressors.  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  Although the 
service records show that the veteran received two Article 15 
violations and a December 2003 letter from another soldier 
confirms that the veteran had received additional punishments 
such as "raking under the barracks with a fork" as a result 
of one of these violations, the existence of such military 
punishment alone does not correspond to any of the stressors 
mentioned by the examiner in her report.  Moreover, the 
service records show that the veteran received punishment for 
failing to shave and for sitting in a truck against company 
instructions.  He received a $25 monetary punishment and 
extra duty punishments.  There is no indication that the 
veteran was unfairly treated or harassed.  He received 
punishment for the cited offenses.

In regard to the veteran's alleged witnessing a man being run 
over by a tank, the veteran has not provided any specific 
date ranges within which this incident occurred, the name of 
the man who was killed or the names of any other witnesses, 
nor has he offered any other evidence to substantiate the 
occurrence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor).  Furthermore, the United 
States Armed Services Center for Research of Unit Records' 
June 2004 and August 2004 letters show that the agency was 
unable to verify the existence of this claimed stressor 
because the time frame provided, the year 1968, was too 
unspecific.  The veteran has not provided more specific 
information, although he repeatedly was requested to do so. 

In regard to his alleged assault and stabbing, the veteran 
was sent a personal assault PTSD questionnaire and was 
advised to submit additional information to support his 
claim.  Nevertheless, the veteran was unable to present any 
credible supporting evidence of the assault, the names of any 
participants therein, or a general time frame when it 
happened.  His service medical records are devoid of any 
mention of treatment for contusions, lacerations, or other 
wounds consistent with an assault or stabbing, and there is 
no evidence to suggest any resulting in-service psychological 
problems, treatment, or diagnosis. 

Therefore, inasmuch as the veteran's PTSD diagnosis has not 
been attributed to a verified in-service stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.


ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


